            Case 3:19-cv-02082-YY      Document 48        Filed 09/10/21   Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




IAN BULKA, JEFFREY SMITH,                                    No. 3:19-cv-02082-YY
JOSHUA HALDEMAN, and DERRICK
MCCLEOD, on behalf of themselves and                         ORDER
all other similarly situated persons, known
and unknown,

                      Plaintiff,

       v.

MONDELEZ GLOBAL, LLC, dba
Mondelez International, Inc.,

                      Defendant.

HERNÁNDEZ, District Judge:

       Magistrate Judge Youlee You issued a Findings and Recommendation on August 9,

2021, in which she recommends that the Court deny Defendant’s Second Motion to Deny Class

Certification. F&R, ECF 45. The matter is now before the Court pursuant to 28 U.S.C. §

636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).




1 – ORDER
         Case 3:19-cv-02082-YY          Document 48        Filed 09/10/21     Page 2 of 2




       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                          CONCLUSION

       The Court adopts Magistrate Judge You’s Findings and Recommendation [45].

Accordingly, Defendant’s Second Motion to Deny Certification [25] is denied without prejudice.

       IT IS SO ORDERED.



                 September 10, 2021
       DATED: __________________________.




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 – ORDER
